Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This non-final office action is in response to the application filed 4/20/2018.

2.	Claims 1-29 are pending. Claims 1, 21-23, 27, and 28 are independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) 

Regarding claim 1, Lin teaches a method comprising: receiving, by a processor, an input document having document contents, (0016, discloses the document containing text and objects and Fig. 3, receiving the document) wherein the input document comprises a first overall height dimension and a first overall width dimension that define a first aspect ratio, (0001, discloses a standard 8.5 by 11 document) wherein the document contents comprise the first aspect ratio; (0014, discloses the document aspect ratio containing whitespace regions that maybe increased or decreased when converting to a different document size and Fig. 7, depicts contents within the ratio) 
Lin fails to teach creating, by the processor, an output document by adding a new region to the input document outside of the document contents such that a second overall height dimension and a second overall width dimension of the output document define a second aspect ratio different than the first aspect ratio; identifying, by the processor, boundaries of the new region: and inserting, by the processor, a label within the boundaries of the new region 
Maeda teaches creating, by the processor, an output document by adding a new region to the input document outside of the document contents such that  a second overall height dimension and a second overall width dimension of the output document define a second aspect ratio different than the first aspect ratio;  (0016-0017, discloses receiving a photographic image and a setting unit that sets a margin area corresponding to a portion of the circular recording medium and 0021, discloses different print layouts according to figs. 3A-3D including the margin area 25 and Figs. 4A-D and Figs. 7A-C and 0061-0064, discloses allowing the user to set the  identifying, by the processor, boundaries of the new region: (0017,0047 discloses a margin area and a photograph (layout frame) that excluding the margin area and 0072, discloses the photograph image with a width of 2.times.R and height is 2.times.R.times.H1/W1 with the remaining area set as the margin area)) and inserting, by the processor, a label within the boundaries of the new region (0015-0016 and 0057, discloses writing a title or a description into a margin)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin to incorporate the teachings of Maeda.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.
Lin and Maeda fails to teach wherein, after the new region is added, the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region
Iwasawa teaches wherein, after the new region is added, the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region (0175-0177, discloses creating a margin instead of superimposing the text on the image data Fig. 42 and 43 and 0289, the examiner interprets the margin is created and the document image is contained outside of the margin Fig. 43, depicts the original image with margins added around the image The examiner interprets the image maintains the original aspect ratio while adding a margin to the original document, further Maeda discloses adding a margin to a document excluding the image to generate a different aspect ratio that includes the margin adjusting the length of the original document Although an aspect ratio changing unit is disclosed, the examiner interprets that the image is emailed to the same display type the aspect ratio of the image will not be modified)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin and Maeda to incorporate the teachings of Iwasawa.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.


Regarding claim 2, Lin, Maeda, and Iwasawa teach the method of claim 1.
 Lin and Iwasawa fail to teach wherein the label is text.
Maeda teaches wherein the label is text. (0015-0016 and 0057, discloses writing a title or a description into a margin)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin and Iwasawa to incorporate the teachings of Maeda.  Doing so would allow a label to be applied to a margin of a document that consists of text.

Regarding claim 5, Lin, Maeda, and Iwasawa teach the method of claim 1. Lin teaches further comprising: identifying, by the processor, the first overall width dimension and the overall first overall height dimension prior to creating the output document. (0014, discloses receiving a document with one height/width aspect to convert to another aspect ratio and 0023, discloses the first size document height/width aspect ratio)



Regarding claim 19, Lin, Maeda, and Iwasawa teach the method of claim 1.   Lin teaches further comprising: receiving, by a processor, a plurality of documents; (0023, discloses receiving differently sized documents) creating, by the processor, the new region to each document; (0067, discloses creating a margin in the document)
Lin and Iwasawa fail to teach and inserting, by the processor, the label within the new region of each page of the document.
Maeda teaches and inserting, by the processor, the label within the new region of each page of the document. (0015-0016 and 0057, discloses writing a title or a description into a margin)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin and Iwasawa to incorporate the teachings of Maeda.  Doing so would a label that identifies the document without distorting the image by creating a margin outside of the document contents that would allow the image to be printed like the original image.


Regarding claim 21, Lin teaches a system comprising: a programmable processor; and executable control software stored on a non-transitory computer readable medium, wherein the processor is configured to receive an input document having document contents, (0016, discloses the document containing text and objects and Fig. 3, receiving the document) and a first overall height dimension and a first overall width dimension that define a first aspect ratio, (0001, discloses  wherein the document contents comprise the first aspect ratio; (0014, discloses the document aspect ratio containing whitespace regions that maybe increased or decreased when converting to a different document size and Fig. 7, depicts contents within the ratio)
Lin fails to teach create an output document by adding a new region to the input document outside of the document contents such that the output document comprises a second overall height dimension and/or a second overall width dimension, and insert a label within the new region, wherein the second overall width dimension and the second overall height dimension of the output document comprise a second aspect ratio that is different than the first aspect ratio,
Maeda teaches create an output document by adding a new region to the input document outside of the document contents such that the output document comprises a second overall height dimension and/or a second overall width dimension,   (0016-0017, discloses receiving a photographic image and a setting unit that sets a margin area corresponding to a portion of the circular recording medium and 0021, discloses different print layouts according to figs. 3A-3D including the margin area 25 and Figs. 4A-D and Figs. 7A-C and 0061-0064, discloses allowing the user to set the margin amount.  The examiner interprets the new height/width of the photographic image with the added margin (Figs 3A-D, 25) contains a different aspect ratio than the first aspect ratio of the photographic image and Lin discloses (0014, modifying the height to create a second different aspect ratio One of ordinary skill in the art would recognize adding a margin (whitespace) with the teachings of Maeda would increase a  and insert a label within the new region, 0015-0016 and 0057, discloses writing a title or a description into a margin) wherein the second overall width dimension and the second overall height dimension of the output document that comprises a second aspect ratio that is different than the first aspect ratio, (0072,Figs 8A-C, depicts a width of 2.times.R and height is 2.times.R.times.H1/W1 for the layout frame and an additional height of the margin area)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin to incorporate the teachings of Maeda.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.
Lin and Maeda fails to teach wherein, after the new region is created, the document contents are contained within a region of the output document that comprises the first aspect ratio and is outside the new region
Iwasawa teaches wherein, after the new region is created, the document contents are contained within a region of the output document that comprises the first aspect ratio and is outside the new region (0175-0177, discloses creating a margin instead of superimposing the text on the image data Fig. 42 and 43 and 0289, the examiner interprets the margin is created and the document image is contained outside of the margin Fig. 43, depicts the original image with margins added around the image The examiner interprets the image maintains the original aspect ratio while adding a margin to the original document, further Maeda discloses adding a margin to a document excluding the image to generate a different aspect ratio that includes the margin adjusting the length of the original document Although an aspect ratio changing unit is disclosed, the examiner interprets that the image is emailed to the same display type the aspect ratio of the image will not be modified)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin and Maeda to incorporate the teachings of Iwasawa.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.

Regarding claim 22, Lin teaches a non-transitory machine-readable medium comprising instructions, which when executed by one or more processors, cause the one or more processors to perform the following operations: receive an input document having document contents (0016, discloses the document containing text and objects and Fig. 3, receiving the document) wherein the input document comprises a first overall height dimension and a first overall width dimension that define a first aspect ratio, (0001, discloses a standard 8.5 by 11 document) wherein the document contents comprise the first aspect ratio; (0014, discloses the document aspect ratio containing whitespace regions that maybe increased or decreased when converting to a different document size and Fig. 7, depicts contents within the ratio) 
Lin fails to teach create, an output document by adding a new region to the input document outside of the document contents such that a second overall height dimension and a second overall width dimension of the output document define a second aspect ratio different than the first aspect ratio; identifying boundaries of the new region: and insert a label within the boundaries of the new region 
Maeda teaches create an output document by adding a new region to the input document outside of the document contents such that a second overall height dimension and a second overall width dimension of the output document define a second aspect ratio different than the first aspect ratio;  (0016-0017, discloses receiving a photographic image and a setting unit that sets a margin area corresponding to a portion of the circular recording medium and 0021, discloses  identifying boundaries of the new region: (0017,0047 discloses a margin area and a photograph (layout frame) that excluding the margin area and 0072, discloses the photograph image with a width of 2.times.R and height is 2.times.R.times.H1/W1 with the remaining area set as the margin area)) and insert a label within the boundaries of the new region (0015-0016 and 0057, discloses writing a title or a description into a margin)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin to incorporate the teachings of Maeda.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.
Lin and Maeda fails to teach wherein, after the new region is created, the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region
Iwasawa teaches wherein, after the new region is created, the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region (0(0175-0177, discloses creating a margin instead of superimposing the text on the image data Fig. 42 and 43 and 0289, the examiner interprets the margin is created and the document image is contained outside of the margin Fig. 43, depicts the original image with margins added around the image The examiner interprets the image maintains the original aspect ratio while adding a margin to the original document, further Maeda discloses adding a margin to a document excluding the image to generate a different aspect ratio that includes the margin adjusting the length of the original document Although an aspect ratio changing unit is disclosed, the examiner interprets that the image is emailed to the same display type the aspect ratio of the image will not be modified)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin and Maeda to incorporate the teachings of Iwasawa.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Shin (20140160049)

Regarding claim 3, Lin, Maeda, and Iwasawa teach the method of claim 1. 
Lin, Maeda, and Iwasawa fail to teach wherein the label is a barcode and text.
Shin teaches wherein the label is a barcode and text.  (0041, discloses any of text and barcode)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Shin.  Doing so would allow a label to be applied to a margin of a document that consists of text and a barcode.


Regarding claim 4, Lin, Maeda, and Iwasawa teach the method of claim 1.
Lin, Maeda, and Iwasawa fail to teach wherein the label is a barcode.
Shin teaches wherein the label is a barcode.  (0041, discloses any of text and barcode)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Shin.  Doing so would allow a label to be applied to a margin of a document that consists of text and a barcode.


Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Smallbusiness (https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html)

Regarding claim 6, Lin, Maeda, and Iwasawa teach the method of claim 5.  
Lin and Iwasawa fail to teach wherein the new region comprises a predetermined dimension,
Maeda teaches wherein the new region comprises a predetermined dimension, (0056, discloses the size of the margin is predetermined)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin and Iwasawa to incorporate the teachings of Maeda.  Doing so would allow a label of a desired size to be applied to a margin of a document that consists of text and a barcode so the label would fit in the region.
 Lin, Maeda, and Iwasawa fail to teach and wherein the output document is formed by increasing the first overall height dimension and/or the first overall width dimension by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents.
Smallbusiness teaches and wherein the output document is formed by increasing the first overall height dimension and/or the first overall width dimension by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents. 

    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale

The examiner interprets the document length can be extended and one of ordinary skill in the art as a user would know a margin can be set using Microsoft Word Layout functions, and Maeda teaches a predetermined dimension, within the extended document length where the document contents aspect ratio can be maintained by using 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Smallbusiness.  Doing so would allow a label to be applied to a margin of a document that consists of text and a barcode.

Regarding claim 7, Lin, Maeda, Iwasawa, and Smallbusiness teach the method of claim 6.
 Lin, Maeda, Iwasawa, and Smallbusiness fail to teach wherein adding the new region further comprises:  increasing, by the processor, the first overall height dimension of the input document by the predetermined dimension.
Smallbusiness teaches wherein adding the new region further comprises:  increasing, by the processor, the first overall height dimension of the input document by the predetermined dimension. (0005, discloses increasing the size of the document)

    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Smallbusiness.  Doing so would allow a label to be applied to a margin of a document that consists of text and a barcode.


Regarding claim 20, Lin, Maeda, and Iwasawa teach the method of claim 1.  Lin, Maeda, and Iwasawa fails to teach wherein the subregion maintains the first overall height dimension, the first overall width dimension, and the first aspect ratio, and wherein a position of the document contents remains substantially unchanged in respect to three of the edges of the input document after adding the new region.  
Smallbusiness teaches wherein the subregion maintains the first overall height dimension, the first overall width dimension, and the first aspect ratio, and wherein a position of the document contents remains substantially unchanged in respect to three of the edges of the input document after adding the new region.   

    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale

The examiner interprets the document length can be extended and one of ordinary skill in the art as a user would know a margin can be set using Microsoft Word Layout functions within the extended document length where the document contents aspect ratio can be maintained by using the layout functions within Microsoft Word and the margin maybe created where the document contents are contained outside of the margin
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Smallbusiness.  Doing so would allow a number of pages to be determined to enter a label for the document into.



s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Krolcyzyk (20080120209) 

Regarding claim 8, Lin, Maeda, and Iwasawa teaches the method of claim 5. 
Lin fail to teach wherein the label comprises predetermined label dimensions.
Krolczyk teaches wherein the label comprises predetermined label dimensions.  (0027, discloses size of the label)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Krolczyk.  Doing so would allow the label to be consistently set across multiple documents.


Regarding claim 18, Lin, Maeda, and Iwasawa teach the method of claim 1.  Lin teaches creating, by the processor, the new region to each page the document; (0067, discloses creating a margin in the document) 
Lin and Iwasawa fail to teach creating, by the processor, the new region to each page the document; 
Maeda teaches and inserting, by the processor, the label within the new region of each page. (0015-0016 and 0057, discloses writing a title or a description into a margin)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin and Iwasawa to incorporate the teachings of Maeda.  Doing so would a label that identifies the document without distorting the image by creating a margin outside of the document contents that would allow the image to be printed like the original image.
Lin, Maeda, and Iwasawa fail to teach further comprising: determining, by the processor, a page count for the document; 
Krolczyk teaches further comprising: determining, by the processor, a page count for the document; (0004, discloses determining pages in a document) 
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Krolczyk.  Doing so would allow a number of pages to be determined to enter a label for the document into.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906)

Regarding claim 9, Lin, Maeda, and Iwasawa teaches the method of claim 5.
Lin, Maeda, and Iwasawa fails to teach further comprising: determining, by the processor, whether the input document comprises a landscape orientation or a portrait orientation based on the first overall width dimension and the first overall height dimension or the first aspect ratio. 
Tysowski teaches further comprising: determining, by the processor, whether the input document comprises a landscape orientation or a portrait orientation based on the first overall width dimension and the first overall height dimension or the first aspect ratio.  (0063, determining an image is portrait or landscape based on the width height)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, and Iwasawa with the teachings of Tysowski.  Doing so would allow a display to display the document in a landscape or portrait orientation.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906) in further view of Yamada (20150341509)


Regarding claim 10, Lin, Maeda, Iwasawa, and Tysowski teach the method of claim 9. 
Lin, Maeda, Iwasawa and Tysowski fail to teach further comprising: calculating, by the processor, a sizing ratio by dividing a standard landscape overall width dimension by the first overall width dimension when the document comprises the landscape orientation or by dividing a standard portrait overall width dimension by the first overall width dimension when the document comprises the portrait orientation.
 Yamada teaches further comprising: calculating, by the processor, a sizing ratio by dividing a standard landscape overall width dimension by the first overall width dimension when the document comprises the landscape orientation or by dividing a standard portrait overall width dimension by the first overall width dimension when the document comprises the portrait orientation. (0125-0126, teaches calculating a reduction ratio of landscape and portrait reading area by dividing the length of a designated sheet size by the length of the original sheet)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa, and Tysowski to incorporate the teachings of Yamada.  Doing so would allow a reduction ratio to be calculated for both portrait and landscape viewing orientations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906) in further view of Yamada (20150341509) in further view of Vegeais (5583645) in further view of Smallbusiness (https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html)

Regarding claim 11, Lin, Maeda, Iwasawa Tysowski, and Yamada teach the method of claim 10. 
Lin, Maeda, Iwasawa Tysowski, and Yamada fails to teach wherein adding the new region further comprises:  multiplying the first overall width dimension by the sizing ratio and the first overall height dimension by the sizing ratio to identify a predetermined dimension; and adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the document by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents.
Vegeais teach wherein adding the new region further comprises:  multiplying the first overall width dimension by the sizing ratio and the first overall height dimension by the sizing ratio to identify a predetermined dimension; (column 1, 60-67, discloses multiplying the document by the reduction ratio to equal a predetermined spacing) 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Tysowski, and Yamada to incorporate the teachings of Vegeais.  Doing so would allow the size of the document to be reduced in order to create a larger margin area in which a label or other objects could be inserted.
Lin, Maeda, Iwasawa Tysowski, Yamada, and Vegeais fail to teach and adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the document by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents.
Smallbusiness teaches and adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the document by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents. 


    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale


The examiner interprets the document length can be extended and one of ordinary skill in the art as a user would know a margin can be set using Microsoft Word Layout functions within the extended document length where the document contents aspect ratio can be maintained by using the layout functions within Microsoft Word and the margin maybe created where the document contents are contained outside of the margin
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Tysowski, Yamada, and Vegeais to incorporate the teachings of Smallbusiness.  Doing so would allow the document to be resized to insert a margin to include a label.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906) in further view of Yamada (20150341509) in further view of Smallbusiness (https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html) in further view of Niwa (5540507)


Regarding claim 12, Lin, Maeda, Iwasawa Tysowski, and Yamada teach the method of claim 10. 
Lin, Maeda, Iwasawa, Tysowski, and Yamada fail to teach and adding, by the processor, the new region to the input document by increasing the first height dimension or the first width dimension of the input document by the region dimension while maintaining the first aspect ratio with respect to the document contents 
Smallbusiness teaches and adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the input document by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents. 


    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale


The examiner interprets the document length can be extended and one of ordinary skill in the art as a user would know a margin can be set using Microsoft Word Layout functions within the extended document length where the document contents aspect ratio can be maintained by using the layout functions within Microsoft Word and the margin maybe created where the document contents are contained outside of the margin
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Tysowski, Yamada, and Vegeais to incorporate the teachings of Smallbusiness.  Doing so would allow the document to be resized to insert a margin to include a label.
Lin, Maeda, Iwasawa, Tysowski, and Yamada fail to teach wherein adding the new region further comprises: calculating, by the processor, a region dimension by multiplying a predetermined region size by the sizing ratio;  
Niwa teaches wherein creating the margin to the document further comprises: calculating, by the processor, a margin dimension by multiplying a predetermined margin size by the reduction ratio; (Column 11, 20-25, discloses calculating a margin by multiplying the margin by the reduction ratio)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Tysowski, and Yamada to incorporate the teachings of Niwa.  Doing so would allow the document to be resized while maintaining an aspect ratio of the document data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322)  in further view of Tysowski (20080014906) in further view of Yamada (20150341509) in further view of Chang (20070139663)

Regarding claim 13, Lin, Maeda, Iwasawa, Tysowski, and Yamada teach the method of claim 10.  Lin teaches wherein inserting the label into the new region further comprises: calculating, by the processor, a font size by multiplying a predetermined font size by the sizing ratio; (0116, discloses multiplying the font size by the reduction ratio) 
Lin, Maeda, Iwasawa, Tysowski, and Yamada fail to teach wherein inserting the label into the new region further comprises and inserting, by the processor, text having the calculated font size into the new region.
Chang teaches wherein inserting the label into the new region further comprises and inserting, by the processor, text having the calculated font size into the new region. (0030-0031, discloses inserting the label with the font size into the margin. The examiner notes Lin discloses creating margins (0002))
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa, Tysowski, and Yamada to incorporate the teachings of Chang.  Doing so would allow the document to contain labels with different font sizes based on the preferences of the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906) in further view of Yamada (20150341509) in further view of Chang (20070139663) in further view of Matsubara (20120139229)

Regarding claim 14, Lin, Maeda, Iwasawa Tysowski, Yamada, and Chang teach the method of claim 13.  
Lin, Maeda, Iwasawa Tysowski, and Yamada fail to teach wherein inserting the label into the new region further comprises: calculating, by the processor, label dimensions by multiplying a predetermined label dimensions by the sizing ratio; and inserting, by the processor, the label having the calculated label dimensions into the new region.
Lin, Maeda, Iwasawa, Tysowski, and Yamada fail to teach inserting, by the processor, the label having the calculated label dimensions into the new region.
Chang teaches inserting, by the processor, the label having the calculated label dimensions into the new region.  (0030-0031, discloses inserting the label with the font size into the margin. The examiner notes Maeda discloses creating margins and adding a label Fig. 3)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa, Tysowski, and Yamada to incorporate the teachings of Chang.  Doing so would allow the document to contain labels with different font sizes based on the preferences of the user.
Lin, Maeda, Iwasawa, Tysowski, Yamada, and Chang fail to teach wherein inserting the label into the new region further comprises: calculating, by the processor, label dimensions by multiplying a predetermined label dimensions by the sizing ratio
Matsubara teaches wherein inserting the label into the new region further comprises: calculating, by the processor, label dimensions by multiplying a predetermined label dimensions by the sizing ratio; (0067, discloses a reduction ratio to determine the label’s reduction direction)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Tysowski, Yamada, and Chang to incorporate the teachings of Matsubara.  Doing so would allow the document to contain labels that adjust to the size of the margin in the document to accommodate the label.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906) in further view of Yamada (20150341509) in further view of Sullivan (20120278700) in further view of Kikuchi (20150016735) in further view of Kido (20100098338) in further view of Smallbusiness (https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html) 

Regarding claim 15, Lin, Maeda, Iwasawa, Tysowski, and Yamada teach the method of claim 10. Lin, Maeda, Iwasawa, Tysowski, and Yamada fail to teach wherein creating the new region further comprises: referencing, by the processor, a configuration file; finding, by the processor, an entry in the configuration file that substantially matches the sizing ratio; receiving, by the processor, a region dimension from a region definition rule in the entry that substantially matches the sizing ratio;  adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the document by the region dimension from the region definition rule while maintaining the first aspect ratio with respect to the document contents.
Sullivan teaches wherein creating the new region to the document further comprises: referencing, by the processor, a configuration file; (0003, discloses referencing a CSS file) 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa and Yamada to incorporate the teachings of Sullivan.  Doing so would allow the document margins to increase or decrease to adjust to a larger or smaller aspect ratio according to the document’s contents.
Lin, Maeda, Iwasawa, Yamada, and Sullivan fail to teach finding, by the processor, an entry in the configuration file that substantially matches the sizing ratio;
Kikuchi teaches finding, by the processor, an entry in the configuration file that substantially matches the sizing ratio; (0106, discloses acquiring the reduction ratio)  
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Yamada, and Sullivan to incorporate the teachings of Kikuchi.  Doing so would allow the document margins to decrease to adjust to a smaller aspect ratio according to the document’s contents.
Lin, Maeda, Iwasawa Yamada, Sullivan, and Kikuchi fail to teach receiving, by the processor, a region dimension from a region definition rule in the entry that substantially matches the sizing ratio; 
Kido teaches receiving, by the processor, a region dimension from a region definition rule in the entry that substantially matches the sizing ratio; (0220, discloses setting the margin in accordance with a rule and with the ratio of the reduction ratio) 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Yamada, Sullivan, and Kikuchi to incorporate the teachings of Kido.  Doing so would allow the document margins to contain proportionately sized text in the document based on the reduction ratio.
Lin, Maeda, Iwasawa Yamada, Sullivan, Kikuchi, and Kido fail to teach adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the document by the region dimension from the region definition rule while maintaining the first aspect ratio with respect to the document contents.
Smallbusiness teaches and adding, by the processor, the new region to the input document by increasing the first overall height dimension or the first overall width dimension of the document by the predetermined dimension while maintaining the first aspect ratio with respect to the document contents. 


    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale


The examiner interprets the document length can be extended and one of ordinary skill in the art as a user would know a margin can be set using Microsoft Word Layout functions within the extended document length where the document contents aspect ratio can be maintained by using the layout functions within Microsoft Word and the margin maybe created where the document contents are contained outside of the margin
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Yamada, Sullivan, Kikuchi, and Kido to incorporate the teachings of Smallbusiness.  Doing so would allow the document to be resized to insert a margin to include a label.


https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html) in further view of Chung (20060015813) 

Regarding claim 16, Lin, Maeda, Iwasawa, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness teach the method of claim 15.  
Lin, Iwasawa, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness fail to teach and inserting, by the processor, text having the font size into the new region.
Maeda teaches and inserting, by the processor, text having the font size into the new region. (0015-0016 and 0057, discloses writing a title or a description into a margin. The examiner interprets a font maybe chosen by the user as one of ordinary skill would know with use of a word processing application)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Iwasawa, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness to incorporate the teachings of Maeda.  Doing so would a label that identifies the document without distorting the image by creating a region outside of the document contents that would allow the image to be printed like the original image.
Lin, Maeda, Iwasawa Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness, fail to teach wherein inserting the label into the new region further comprises: receiving, by the processor, a font size from a font definition rule in the entry that substantially matches the sizing ratio;
Chung teaches wherein inserting the label into the new region further comprises: receiving, by the processor, a font size from a font definition rule in the entry that substantially matches the sizing ratio; (0013, discloses a pixel aspect ratio of a font according to the aspect ratio of information and resolution information of an input document)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness to incorporate the teachings of Chung.  Doing so would allow the font size of the label to substantially fit into the margin of the document after the document size was reduced.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) in further view of Tysowski (20080014906) in further view of Yamada (20150341509) in further view of Sullivan (20120278700) in further view of Kikuchi (20150016735) in further view of Kido (20100098338) in further view of Smallbusiness (https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html)  in further view of Matsubara (20120139229)


Regarding claim 17, Lin, Maeda, Iwasawa, Tysowski, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness teach the method of claim 15. 
Lin, Maeda, Iwasawa, Tysowski, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness fail to teach wherein inserting the label into the new region further comprises: and inserting, by the processor, the label having the label dimensions into the new region.
Maeda teaches wherein inserting the label into the new region further comprises:  and inserting, by the processor, the label having the label dimensions into the new region. (0015-0016 and 0057, discloses writing a title or a description into a margin. The examiner interprets a font maybe chosen by the user)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Iwasawa Tysowski, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness to incorporate the teachings of Maeda.  Doing so would allow additional data to be entered into a document such as a label, barcode, or any other type of data into the margin.
Lin, Maeda, Iwasawa Tysowski, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness receiving, by the processor, label dimensions from a label definition rule in the entry that substantially matches the sizing ratio;  
Matsubara teaches receiving, by the processor, label dimensions from a label definition rule in the entry that substantially matches the sizing ratio; (0067, 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Maeda, Iwasawa, Tysowski, Yamada, Sullivan, Kikuchi, Kido, and Smallbusiness to incorporate the teachings of Matsubara.  Doing so would allow additional data to be entered into a document such as a label, barcode, or any other type of data into the margin according to the reduced size of the label.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Yamada (20150341509) in further view of Ju (5957600) in further in view of Iwasawa (20090307322)

Regarding claim 23, Lin teaches a method comprising:  receiving, by a processor, an input document having a first aspect ratio and document contents, wherein the document contents define the first aspect ratio:  (0016, discloses the document containing text and objects and Fig. 3, receiving the document and 0001, discloses a standard 8.5 by 11 document and 0014, discloses the document aspect ratio containing whitespace regions that maybe increased or decreased when converting to a different document size and Fig. 7, depicts contents within the ratio) determining, by the processor, a first dimension of the input document: (0040 and 0050, discloses determining the new sized document dimension compared to the 
Lin fails to teach calculating, by the processor, a sizing ratio by dividing a predetermined dimension associated with a standard size document by the first dimension of the document;
Yamada teaches calculating, by the processor, a sizing ratio by dividing a predetermined dimension associated with a standard size document by the first dimension of the document;  (0125-0126, teaches calculating a reduction ratio of landscape and portrait reading area by dividing the length of a designated sheet size (standard size document) by the length of the original sheet and 0007, discloses designated sheet sizes that can be chosen by the user (the examiner interprets as a standard sheet size)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin to incorporate the teachings of Yamada.  Doing so would allow a standard method of calculating a reduction ratio to be determined to enter a label for the document that maybe a reduced size document so the label will fit.
Lin and Yamada fail to teach calculating, by the processor, a font size by multiplying a predetermined font size associated with the standard size document by the sizing ratio
 	Ju teaches calculating, by the processor, a font size by multiplying a predetermined font size associated with the standard size document by the sizing ratio;(Fig. 4, steps 40-58 and Column 4, 26-37, discloses reducing the font by the 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the teachings of Lin and Yamada to incorporate the teachings of Ju.  Doing so would allow the font to be entered into the margin by reducing the label size inline with the document.
Lin, Yamada, and Ju fail to teach creating an output document by adding a new region to the input document such that after the new region is added the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region: 
Iwasawa teaches creating an output document by adding a new region to the input document such that after the new region is added the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region: (0175-0177, discloses creating a margin instead of superimposing the text on the image data Fig. 42 and 43 and 0289, the examiner interprets the margin is created and the document image is contained outside of the margin Fig. 43, depicts the original image with margins added around the image The examiner interprets the image maintains the original aspect ratio while adding a margin to the original document, Although an aspect ratio changing unit is disclosed, the examiner interprets that the image maybe emailed to the same display  and inserting, by the processor, a textual label having the font size into the new region   (0177, disclose creating the margin and inserting the email text (Fig. 42 and 43) One of ordinary skill in the art would recognize email applications such as the one disclosed by Iwasawa have font sizes that maybe selected
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Yamada, and Ju to incorporate the teachings of Iwasawa.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Yamada (20150341509) in further view of Ju (5957600) in further in view of Iwasawa (20090307322) in further view of Gilder (20080247629)

Regarding claim 24, Lin, Yamada, Ju, and Iwasawa teaches the method of claim 23. 
Lin, Yamada, Ju, and Iwasawa wherein the predetermined dimension is selected based on whether the input document comprises a landscape orientation or a portrait orientation.
Gilder teaches wherein the predetermined dimension is selected based on whether the input document comprises a landscape orientation or a portrait orientation. (0045, discloses a portrait mode is 8.5x11 inch and landscape mode is 11 inch lengthwise)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Yamada, Ju, and Iwasawa to incorporate the teachings of Gilder.  Doing so would use the dimensions of a standard 8.5x11 sheet of paper which lengthwise is 11 inches for landscape and portrait is 8.5 inches.


Regarding claim 25, Lin, Yamada, Ju, Iwasawa, and Gilder teach the method of claim 24.
Lin, Yamada, Ju, and Iwasawa fail to teach wherein the predetermined dimension is 11 when the input document comprises the landscape orientation, and wherein the predetermined dimension is 8.5 when the input document comprises the portrait orientation.
Gilder teaches wherein the predetermined dimension is 11 when the input document comprises the landscape orientation, and wherein the predetermined dimension is 8.5 when the input document comprises the portrait orientation. (0045, discloses a portrait mode is 8.5x11 inch and landscape mode is 11 inch lengthwise)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Yamada, Ju, and Iwasawa to incorporate the teachings of Gilder.  Doing so would use the dimensions of a standard 8.5x11 sheet of paper which lengthwise is 11 inches for landscape and portrait is 8.5 inches.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Yamada (20150341509) in further view of Ju (5957600) in further in view of Iwasawa (20090307322) in further view of White (20110252039)


Regarding claim 26, Lin, Yamada, Ju, and Iwasawa teach the method of claim 23.
Lin, Yamada, Ju, and Iwasawa fail to teach wherein the predetermined font size is 10 point.
White teaches wherein the predetermined font size is 10 point. (0044, discloses a preset ten point Arial font)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Yamada, Ju, and Iwasawa to incorporate teachings of White.  Doing so would allow the font size to be preset to a size of 10 point.


27 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Yamada (20150341509) in further in view of Iwasawa (20090307322) in further view of Nakagama (20070188805)


Regarding claim 27, Lin teaches a method comprising:  receiving, by a processor, an input document having a first aspect ratio and document contents, wherein the document contents define the first aspect ratio:  (0016, discloses the document containing text and objects and Fig. 3, receiving the document and 0001, discloses a standard 8.5 by 11 document and 0014, discloses the document aspect ratio containing whitespace regions that maybe increased or decreased when converting to a different document size and Fig. 7, depicts contents within the ratio) determining, by the processor, a first dimension of the input document: (0040 and 0050, discloses determining the new sized document dimension compared to the current document. The examiner interprets determining a dimension of an input document) 
Lin fails to teach calculating, by the processor, a sizing ratio by dividing a predetermined dimension associated with a standard size document by the first dimension of the document;
Yamada teaches calculating, by the processor, a sizing ratio by dividing a predetermined dimension associated with a standard size document by the first dimension of the document;  (0125-0126, teaches calculating a reduction ratio of landscape and portrait reading area by dividing the length of a designated sheet size 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin to incorporate the teachings of Yamada.  Doing so would allow a standard method of calculating a reduction ratio to be determined to enter a label for the document that maybe a reduced size document so the label will fit.
Lin and Yamada fail to teach creating an output document by adding a new region to the input document such that after the new region is added the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region: 
Iwasawa teaches creating an output document by adding a new region to the input document such that after the new region is added the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region: (0175-0177, discloses creating a margin instead of superimposing the text on the image data Fig. 42 and 43 and 0289, the examiner interprets the margin is created and the document image is contained outside of the margin Fig. 43, depicts the original image with margins added around the image The examiner interprets the image maintains the original aspect ratio while adding a margin to the original document, Although an aspect ratio changing unit is disclosed, the examiner interprets that the image maybe emailed to the same display type as the sending device and the aspect ratio of the image will not be modified)) and inserting, by the processor, a textual label having the label size into the new region (Fig. 42 and43, depicts a label entered into the new margin and 0177, discloses generating a new margin One of ordinary skill in the art would realize that email applications allow different sizes of fonts)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, and Yamada to incorporate the teachings of Iwasawa.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.
Lin, Yamada, and Iwasawa fail to teach calculating, by the processor, a label size for a label by multiplying a predetermined label size associated with the standard size document by the reduction ratio;
Nakagama teaches calculating, by the processor, a label size for a label by multiplying a predetermined label size associated with the standard size document by the reduction ratio; (0055, discloses a size of a Bates stamp and Fig. 6 and 0038 and 0044, discloses a Bates stamp designated by the user and 0045 and Fig. 2(a), 30 and 0005, discloses printing a document on a personal computer.  One of ordinary skill in the art would recognize 8.5x11 is usually printed from a computer device and 0081-0082, discloses a Bates Stamp with a permissible minimum character size and using a calculating a reduction ratio for the Bates Stamp (label) and Fig. 11, S206, S207)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Yamada, and Iwasawa to incorporate the teachings of Nakagama.  Doing so would allow a document to be resized and reduce the size of the label to fit the document.


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20080062438) in further view of Smallbusiness (https://web.archive.org/web/20131013110637/https://smallbusiness.chron.com/resize-microsoft-office-document-66462.html) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) 


Regarding claim 28, Lin teaches a method comprising: receiving, by a processor, a rectangular input document having document contents (0016, discloses the document containing text and objects and Fig. 3, receiving the document) wherein the rectangular input document comprises a first overall height dimension and first overall width dimension that define a first aspect ratio, (0001, discloses a standard 8.5 by 11 document) wherein the document contents comprise the first aspect ratio; (0014, discloses the document aspect ratio containing whitespace regions that maybe increased or decreased when converting to a different document size and Fig. 7, depicts contents within the ratio) 
Lin fails to teach creating, by the processor, an output document by adding a new region at one of the four sides of the rectangular input document, thereby giving the output document a second aspect ratio that is different from the first aspect ratio; 
Smallbusiness teaches creating, by the processor, an output document by adding a new region at one of the four sides of the rectangular input document, thereby giving the output document a second aspect ratio that is different from the first aspect ratio; 

    PNG
    media_image3.png
    90
    624
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    159
    624
    media_image4.png
    Greyscale

The examiner interprets the document length can be extended and one of ordinary skill in the art would recognize using the disclosed Microsoft Word Layout functions by selecting the document sizes will extend the document length. The document contents aspect ratio can be maintained by using the layout functions within Microsoft Word application and the margin maybe created where the document contents are contained outside of the margin (region)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin to incorporate the teachings of Smallbusiness.  Doing so would allow the document to be resized to insert a margin to include a label.
Lin and Smallbusiness fails to teach identifying boundaries of the new region; and inserting, by the processor, a label within the boundaries of the new region,
Maeda teaches identifying boundaries of the new region; (0017, 0047 discloses a margin area and a photograph (layout frame) that excluding the margin area and 0072, discloses the photograph image with a width of 2.times.R and height is 2.times.R.times.H1/W1 with the remaining area set as the margin area)) and inserting, by the processor, a label within the boundaries of the new region, 0015-0016 and 0057, discloses writing a title or a description into a margin)
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin and Smallbusiness to incorporate the teachings of Maeda.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.
Lin, Smallbusiness, and Maeda fails to teach wherein, after the new region is added, the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region
Iwasawa teaches wherein, after the new region is added, the document contents are contained within a subregion of the output document that comprises the first aspect ratio and is outside the new region (0175-0177, discloses creating a 
It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the teachings of Lin, Smallbusiness, and Maeda to incorporate the teachings of Iwasawa.  Doing so would allow a margin to be created within the document and without modifying the original document additional data maybe entered into the document such as a label, barcode, or any other type of data into the margin outside of the original document.

Regarding claim 29, Lin, Smallbusiness, Maeda, and Iwasawa teach the method of claim 28.  Lin, Maeda, and Iwasawa fails to teach wherein the subregion maintains the first overall height dimension, the first overall width dimension, and the first aspect ratio, and wherein a position of the input document contents remains substantially unchanged in respect to three of the four sides of the input document after adding the new region, wherein the three of the four sides are distinct from the one of the four sides at which the new region was added  
Smallbusiness teaches teach wherein the subregion maintains the first overall height dimension, the first overall width dimension, and the first aspect ratio, and wherein a position of the input document contents remains substantially unchanged in respect to three of the four sides of the input document after adding the new region, wherein the three of the four sides are distinct from the one of the four sides at which the new region was added   (Smallbusiness discloses a process for adding a margin and maintaining an aspect ratio for a document. The examiner interprets at the bottom of the document and further Microsoft Word applications allow resizing of content by the user using the layout functions.  The examiner interprets the page length is increased at the bottom of the page without modifying the original contents and a margin maybe created as “the region”)

    PNG
    media_image2.png
    172
    677
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    109
    755
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lin, Maeda, and Iwasawa to incorporate the teachings of Smallbusiness.  Doing so would allow a number of pages to be determined to enter a label for the document into.


Response to Arguments
Applicant’s arguments, see Remarks, filed 4/8/2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 8, 18-22, 28, and 29 under Lin in view of Krolczyk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin in view of Lin (20080062438) in further view of Maeda (20080060540)) in further in view of Iwasawa (20090307322) 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVEN GOLDEN/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        l